DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 08/01/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-28 and 30 are rejected under 35 U.S.C. 102 (a)(1) as being  anticipated by Basson et al.  (US 2013/0331657).
Regarding claim 26, Basson et al. discloses an adapter assembly (100, see Fig. 1) for attaching a lighting device (10, see Fig. 8, Para. 0023) to a handheld surgical instrument (electrosurgical pencil 200, see Fig. 8) comprising: a) a conical sleeve (an attachment ring 60, as shown in Fig. 7, include conical sleeve to accommodate conically-shaped tip 210, Para. 0042-0044) having an interior bore (see Fig. 7) configured to engage a distal end portion (210, see Fig. 8) of the surgical instrument at a position along a central axis thereof; and b) a housing (22, see Figs. 2 and 3a, Para. 0025) formed integral with and extending radially outwardly from the conical sleeve (60, see Fig. 2) and having an interior chamber for supporting the lighting device (10, see Figs. 2 and 7, Para. 0023), which includes an LED light source (at least one LED diode 40, see Fig. 7, Para. 0028) and a lens (21, see Fig. 2, Para. 0033) located at a distal end of the housing (22, see Figs. 2 and 7) to define the illumination axis of the lighting device, wherein the illumination axis of the lighting device angularly intersects the central axis of the surgical instrument (see Fig. 7).

Regarding claim 27,  Basson et al. further discloses the conical sleeve is bifurcated (“the attachment ring 60 is shaped as a closed circle. However, the attachment clip 65 is not closed all around. Instead it has a gap or an opening 67 that promotes structural flexibility”, see Figs. 3a and 3b, Para. 0045) so as to form flexible conical sections for engaging the distal end portion (e.g.  the handle 205) of the surgical instrument (see Fig. 8).

Regarding claim 28, Basson et al. further discloses the conical sleeve is adapted for axial rotation about the central axis of the surgical instrument (i.e. the attachment ring 60 is wrapped around the middle section of the conically-shaped tip 210, wherein the surgical instrument can be rotated, see Fig. 8).

Regarding claim 30, Basson et al. further discloses a switching mechanism (i.e. two circular pegs 14a and 14b extend out from the annular sidewall 12 and are of sufficient size to fit within the slots 24a and 24b of the lens cover 20 and simple rotation of the main body 10 relative to the lens cover 20 turns on or off the light being emanated by the self-powered lighting system 100 of the present invention, see Figs. 1, 4a, 4B, Para. 0027, 0039) is disposed within the housing and it communicates with the conical sleeve for activating the LED light source upon engagement of the distal end portion of the surgical instrument with the conical sleeve.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (US 2013/0331657) in view of JULIAN IBAÑEZ et al. (US 2018/0318034).
Regarding claim 29, the teachings of Basson et al. have been discussed above. 
However, Basson et al. is silent with respect to a resilient O-ring is positioned within the interior bore of the conical sleeve for sealing against the distal end portion of the surgical instrument to prevent unwanted axial rotation of the first body portion without the application of a rotational force.
JULIAN IBAÑEZ et al. teaches a kit or a device (30, see Fig. 1B) including an
O-ring (2) surrounding the central opening (2a, see Para. 0080) and adapt to a certain range of distal end diameters or geometries in a variety of handheld medical tools (see Para. 0080).
Therefore, in view of JULIAN IBAÑEZ et al., it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to include an o ring positioned within the interior bore of the conical sleeve for sealing against the distal end portion of the surgical instrument as suggested by JULIAN IBAÑEZ et al. for purpose of providing adapt to a certain range of distal end diameters or geometries in a variety of handheld medical tools. One would have been motivated to make this combination so that it may be used on different handheld medical tools according to need.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al.  (US 2013/0331657) in view of Lin (US 2011/0176309).
Regarding claims 31 and 32, Basson et al. discloses an adapter assembly for attaching a lighting device (100, see Fig. 1) to a handheld surgical instrument comprising: a) a housing (22, see Fig. 3a, Para. 0025) having an interior chamber for supporting the lighting device (10), which includes an LED light source (40) and a lens (21, see Fig. 2, Para. 0033) located at a distal end of the housing to define the illumination axis of the lighting device; and the illumination axis of the lighting device angularly intersects the central axis of the surgical instrument.
However, Basson et al. fails to disclose or fairly suggest a clamping mechanism depending from the housing and including a pair of spaced apart engagement flanges adapted for linear movement between an open position for receiving the distal end portion of the surgical instrument and a closed position for engaging the distal end portion of the surgical instrument at a position along a central axis thereof, such that the illumination axis of the lighting device angularly intersects the central axis of the surgical instrument, as recited in 31; wherein each engagement flange of the clamping mechanism is provided with an elastomeric plate on interior surface thereof for engaging the distal end portion of the surgical instrument, and the spaced apart engagement flanges are spring biased into the closed position, as recited in claim 32.
Lin teaches a lamp has a housing (10, see Figs. 1 and 4) and a connecting device (20, see Fig. 2, Para. 0015), wherein the connecting device (20) includes a pair of spaced apart engagement flanges adapted for linear movement between an open position for receiving the distal end portion of a hand tool (see Fig. 4) and a closed position for engaging the hand tool (see Para. 0027 and 0029). Lin further teaches each engagement flange is provided with an elastomeric plate (Pads 30 and 40, see Fig. 2, Para. 0021 and 0022) on interior surface thereof for engaging the distal end portion of the tool, and the spaced apart engagement flanges are spring biased (see Fig. 2) into the closed position (see Para. 0020).
Therefore, in view of Lin, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to replace Basson et al.’s attachment ring with a clamping mechanism thereby the lighting devise can be easily clamped to any hand tool, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using clamping mechanism would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Regarding claim 33, Basson et al. further discloses a switching mechanism (i.e. two circular pegs 14a and 14b extend out from the annular sidewall 12 and are of sufficient size to fit within the slots 24a and 24b of the lens cover 20 and simple rotation of the main body 10 relative to the lens cover 20 turns on or off the light being emanated by the self-powered lighting system 100 of the present invention, see Figs. 1, 4a, 4B, Para. 0027, 0039) is disposed within the housing for activating the LED light source upon engagement of the distal end portion of the surgical instrument with the clamping mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Preissman (US 2018/0153635) discloses an electrosurgical cutter or knife lighting and/or suction devices; Mark (US 2012/0078279) discloses a surgical device with light source device, Karram et al. (US 6,428,180) discloses a selectively mountable lighting unit to provide lighting within a confined space to enable a user to operate a tool therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875